Opinion by
Kephart, J.,
The sheriff, under a fieri facias, levied upon all the goods in the possession of the execution debtor. A part of these goods were claimed by the plaintiff, who filed with the sheriff a notice as required by law. Upon payment by him of the requisite fee the sheriff caused an appraisement to be made of all the goods levied upon. The plaintiff filed his statement of claim and bond, which, with the notice of claim of property served on the sheriff, enumerated just what goods the plaintiff claimed. The bond, however, was in double the amount of the appraised value of all the goods levied on. The amount named in the bond would not have the effect of enlarging the plaintiff’s claim for goods to all that had been levied on, especially when the schedule attached to the bond identified the goods claimed. Without this schedule, the limit of the demand, under the facts in this case, would have been controlled by the notice to the sheriff and the statement filed. After the appraisers *328made their return, had the plaintiff, in his statement, enlarged on the list of the goods as first claimed by him, the statement of claim would control. There was nothing in this case to prevent the creditor from having the goods levied on, not claimed by the plaintiff, sold on his execution. The second,-seventh and eighth assignments of error are overruled.
The claimant’s title rested on a lease which contained a list of the goods. The lease provided that if the lessee was in default in the payment of the rent “he was to deliver the goods to said Feinstein on demand.” When the execution was issued and the goods taken by the sheriff, the lessee was in default under the terms of the lease. The notice served on the sheriff by the plaintiff claiming the goods, was a sufficient demand for them to satisfy the requirement of the lease. The execution debtor had no further interest or claim as lessee in the goods, and as between the lessor and lessee the lease was terminated. The plaintiff had a perfect right to claim the absolute and exclusive right of property in himself. He did this, tendered issue and gave bond accordingly. The complaint that the execution debtor had an interest as a lessee in the goods and the damages should have been awarded accordingly is not justified under the facts in this case. The third and fourth assignments of error are overruled.
The pleadings show that the plaintiff claimed, inter alia, chairs and iron beds. His written lease shows title to six chairs and one iron bed. The sheriff levied on and had appraised eleven chairs and two iron beds, and the bond undoubtedly covered the value of all of the chairs levied on and appraised. The plaintiff having failed to show title to five chairs and one iron bed, the execution creditor was entitled to recover their value. For the purpose of showing value, the defendant offers in evidence the sheriff’s appraisement. This is clearly competent under sec. 8 of the Act of May 26, 1897, P. L. 95, “as prima facie evidence of the real value.” *329The trial court rejected the appraisement as evidence and upon examination the learned court was not in error. It shows a lumping value of the eleven chairs and the same of the two iron beds. There is nothing in the appraisement from which the jury might infer that the five chairs and one bed, title to which was not proven, were worth any given amount of money. The only purpose for which the offer was competent was to show the value of these goods, and the evidence offered did not sustain this offer. We agree with the statement of counsel for the appellant when he says: “The questions involved in this sheriff’s interpleader are purely questions of law; there are no disputes as to the facts.” The first, fifth and sixth assignments of error are overruled.
Judgment affirmed at the cost of the appellant.